   

Case 20-10343-LSS Doc5070 Filed 05/27/21 Page1of2

FILED

M21 MAY 27 AM 8: GI

5-2-2021

Justice Lauri Selber Silverstein

8124 Market Street CLERK OUR?
6" Floor ie BANKRUPTE AWARE

Wilmington DE 10001

Justice Silverstein,

| am writing this letter to make you more aware of the issue that brought me into this claim
against the Boy Scouts of America.

My abuse happened at scout camps and camping trips in Wisconsin and the upper peninsula
of Michigan.

| will be 70 years old this August, and have lived with the shame of what happened to me for
all these years. | never told anyone, with the exception of my best friend at the time, what
happened to me by our scout leader [EEE | can’t imagine you could understand how a
young boy could possibly deal with this type of abuse. | was never able to tell my mother or
father. | thought they would somehow look at me differently.

| have been married two times, ten years with my first wife, and 28 years with my second.
Never did | mention my abuse to either of them for fear of what they might think of me. | have
been together with my current partner now for 10 years. | was finally able to tell two
years ago what happened to me. It was an incredible feeling for someone to understand the
pain | have endured for all these years. My regret is that | didn’t tell the people that loved me
what had been eating away at me for so long.

My hope is that you’re able to see, and possibly feel the pain that | have felt for many, many
years.

Thank you so much for hearing me out.

Best regards

 
Case 20-10343-LSS Doc5070 Filed 05/27/21 Page 2 of 2

 

LaROSICES BIC TOE tye

SiS

 

Sustee Crary Salyer Siloorstei WU
O\24 Warlest stoct

bt Pleo

Ud] Wha TOW) DE. seo, THIS MAIL p

ELAYED Due y,,

[9 Sof NCORRECT 2p cope...

 
